Title: II. Secretary of State to Edward Telfair, 26 March 1791
From: Jefferson, Thomas
To: Telfair, Edward



Sir
Philadelphia Mar. 26. 1791.

Your favour of the 2d. of January was received the 4th. instant. The dispositions expressed by the Governour of Florida give reason to hope he will execute with good faith the orders of his sovereign to prevent the future reception within his province of slaves flying from the United States. How far he may think himself authorised to give up those who have taken refuge there heretofore is another question. I observe that the orders he announces to have recieved say nothing of the past. It is probable therefore that an application from us to give them retrospective effect, may require his asking new orders from his court. The delay which will necessarily attend the answer, the doubts what that answer may be, and, if what we wish, the facility of evading the execution if there be a disposition to evade it, are circumstances to be weighed beforehand, as well as the probable amount of the interest which it would be possible to recover. If this last be small, it may be questionable how far the government ought in prudence to commit itself by a demand of such dilatory and doubtful effect. As the President will be at Augusta in the course of the tour in which he is now engaged, you will have an opportunity of explaining to him the extent of the losses complained of, and how far they could probably be recovered, even were the dispositions of your neighbors favourable to the recovery, and what those dispositions may actually be. I have the honour to be with the most perfect respect your Excellency’s most obedt. & most hble. servt,

Th: Jefferson

